


 

Exhibit 10.41

 

THIRD AMENDMENT
TO
CREDIT AGREEMENT

 

THIS THIRD AMENDMENT dated as of March 15, 2007 (this “Amendment”), is made with
reference to the Credit Agreement, dated as of December 8, 2005, as amended by
that certain First Amendment to Credit Agreement dated as of January 11, 2006
and that certain Second Amendment to Credit Agreement dated as of May 2, 2006
(as so amended, the “Credit Agreement”), by and among CLAYTON HOLDINGS, INC. a
Delaware corporation (the “Company”), CITIGROUP GLOBAL MARKETS REALTY CORP.
(“Citigroup”) and BNP PARIBAS (“BNP Paribas”), as administrative agent (in such
capacity “Administrative Agent”) and the other Lenders party thereto.

 

RECITALS

 

WHEREAS, Company desires to amend the Credit Agreement to change the Applicable
Margin thereunder and to make certain other modifications set forth below.

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the parties hereto hereby agree as follows:

 


1.             DEFINITIONS.  ANY CAPITALIZED TERM USED HEREIN AND NOT DEFINED
HEREIN SHALL HAVE THE MEANING ASSIGNED TO IT IN THE CREDIT AGREEMENT.


 


2.             AMENDMENTS TO DEFINITIONS.

 


(A)           THE FOLLOWING NEW DEFINITIONS SHALL BE ADDED TO SECTION 1.1 IN
ALPHABETICAL ORDER READING AS FOLLOWS:


 

‘“Third Amendment” means that certain Third Amendment to this Agreement dated as
of March 15, 2007.”

 

‘“Third Amendment Effective Date” means the date the Third Amendment becomes
effective in accordance with its terms.”

 


(B)           THE DEFINITION OF “CHANGE IN CONTROL” IS HEREBY DELETED AND
REPLACED WITH THE FOLLOWING:


 

“Change in Control” means the following:  at any time, (I) Permitted Holders
shall cease to beneficially own and control, directly or indirectly, at least
30% of the capital stock of Company, and (II) any “person” or “group” (as such
terms are used in sections 13(d) and 14(d) of the Exchange Act, but excluding
any employee benefit plan of such person and its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), excluding Permitted Holders, shall become the
beneficial owner, directly or

 

 

1

--------------------------------------------------------------------------------


 

indirectly, of greater than 30% of the then outstanding voting stock of the
Company.  As used herein, the term “beneficially own” or “beneficial ownership”
shall have the meaning set forth in the Exchange Act and the rules and
regulations promulgated thereunder.


 


3.             AMENDMENTS TO SUBSECTION 2.2: INTEREST ON THE LOANS.


 


SUBSECTION 2.2A(I) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING SUCH
SUBSECTION IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:


 

(I)            SUBJECT TO THE PROVISIONS OF SUBSECTIONS 2.2E, 2.2G AND 2.7, THE
TERM LOANS AND THE REVOLVING LOANS SHALL BEAR INTEREST THROUGH MATURITY AS
FOLLOWS:

 

(A)           IF A BASE RATE LOAN, THEN AT THE SUM OF THE BASE RATE PLUS 0.75%
PER ANNUM; OR

 

(B)           IF A LIBOR LOAN, THEN AT THE SUM OF ADJUSTED LIBOR PLUS 1.75% PER
ANNUM.

 


4.             CONDITIONS TO EFFECTIVENESS.  THE EFFECTIVENESS OF THIS AMENDMENT
IS SUBJECT TO THE FULFILLMENT OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT (THE
DATE SUCH CONDITIONS ARE FULFILLED IS HEREAFTER REFERRED TO AS THE “THIRD
AMENDMENT EFFECTIVE DATE”):


 


(A)           AFTER GIVING EFFECT TO THIS AMENDMENT, NO EVENT OF DEFAULT OR
POTENTIAL EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING ON THE THIRD
AMENDMENT EFFECTIVE DATE OR RESULT FROM THIS AMENDMENT BECOMING EFFECTIVE IN
ACCORDANCE WITH ITS TERMS AND COMPANY SHALL HAVE DELIVERED AN OFFICER’S
CERTIFICATE TO SUCH EFFECT.


 


(B)           ADMINISTRATIVE AGENT SHALL HAVE EXECUTED THIS AMENDMENT AND
RECEIVED A COUNTERPART OF THIS AMENDMENT THAT BEARS THE SIGNATURE OF EACH
LENDER.


 


(C)           ALL CORPORATE AND OTHER PROCEEDINGS TAKEN OR TO BE TAKEN IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND ALL DOCUMENTS
INCIDENTAL THERETO NOT PREVIOUSLY FOUND ACCEPTABLE BY ADMINISTRATIVE AGENT,
ACTING ON BEHALF OF LENDERS, AND ITS COUNSEL SHALL BE SATISFACTORY IN FORM AND
SUBSTANCE TO ADMINISTRATIVE AGENT AND SUCH COUNSEL, AND ADMINISTRATIVE AGENT AND
SUCH COUNSEL SHALL HAVE RECEIVED ALL SUCH COUNTERPART ORIGINALS OR CERTIFIED
COPIES OF SUCH DOCUMENTS AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


5.             EXPENSES.  WITHOUT LIMITING ANY OBLIGATION OF THE COMPANY TO
REIMBURSE THE EXPENSES PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS, THE COMPANY
HEREBY AGREES THAT ON OR BEFORE THE THIRD AMENDMENT EFFECTIVE DATE, THE COMPANY
SHALL REIMBURSE THE ADMINISTRATIVE AGENT FOR ANY AND ALL OUT OF POCKET EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH THIS AMENDMENT AND THE MATTERS RELATED HERETO.


 


 

2

--------------------------------------------------------------------------------


 


 


6.             REPRESENTATIONS AND WARRANTIES.  THE COMPANY HEREBY REPRESENTS
AND WARRANTS TO THE LENDERS AS FOLLOWS:


 


(A)           IMMEDIATELY PRIOR TO, OR AFTER GIVING EFFECT TO THIS AMENDMENT, NO
EVENT OF DEFAULT OR POTENTIAL EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
WOULD RESULT FROM THIS AMENDMENT BECOMING EFFECTIVE IN ACCORDANCE WITH ITS
TERMS.


 


(B)           THE EXECUTION, DELIVERY, AND PERFORMANCE BY EACH OF THE COMPANY
AND THE GUARANTORS OF THIS AMENDMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION ON THE PART OF SUCH PERSON.


 


(C)           THE EXECUTION, DELIVERY AND PERFORMANCE BY COMPANY AND THE
GUARANTORS OF THIS AMENDMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY DO NOT AND WILL NOT (I) VIOLATE ANY PROVISION OF ANY LAW OR
ANY GOVERNMENTAL RULE OR REGULATION APPLICABLE TO COMPANY OR ANY OF THEIR
SUBSIDIARIES, THE ORGANIZATIONAL DOCUMENTS OF COMPANY OR ANY OF THEIR
SUBSIDIARIES OR ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR OTHER GOVERNMENT
AUTHORITY BINDING ON COMPANY OR ANY OF THEIR SUBSIDIARIES, (II) CONFLICT WITH,
RESULT IN A BREACH OF OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A
DEFAULT UNDER ANY CONTRACTUAL OBLIGATION OF COMPANY OR ANY OF ITS SUBSIDIARIES,
(III) RESULT IN OR REQUIRE THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF
THE PROPERTIES OR ASSETS OF COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN ANY
LIENS CREATED UNDER ANY OF THE LOAN DOCUMENTS IN FAVOR OF ADMINISTRATIVE AGENT
ON BEHALF OF LENDERS), OR (IV) REQUIRE ANY APPROVAL OF STOCKHOLDERS OR ANY
APPROVAL OR CONSENT OF ANY PERSON UNDER ANY CONTRACTUAL OBLIGATION OF COMPANY OR
ANY OF ITS SUBSIDIARIES, EXCEPT FOR SUCH APPROVALS OR CONSENTS WHICH WILL BE
OBTAINED ON OR BEFORE THE THIRD AMENDMENT EFFECTIVE DATE AND DISCLOSED IN
WRITING TO LENDERS AND EXCEPT, IN EACH CASE, TO THE EXTENT SUCH VIOLATION,
CONFLICT, LIEN OR FAILURE TO OBTAIN SUCH APPROVAL OR CONSENT WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(D)           THIS AMENDMENT IS THE LEGALLY VALID AND BINDING OBLIGATIONS OF
EACH OF THE COMPANY AND THE GUARANTORS, ENFORCEABLE AGAINST SUCH PERSON IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY EQUITABLE
PRINCIPLES OR BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, OR SIMILAR
LAWS RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY.


 


7.             MISCELLANEOUS.


 


(A)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, EACH OF THE COMPANY
AND THE GUARANTORS HEREBY AGREE THAT (I) THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE, AND SHALL CONTINUE TO BE, IN FULL FORCE AND EFFECT AND ARE HEREBY
RATIFIED AND CONFIRMED IN ALL RESPECTS, EXCEPT THAT ON AND AFTER THE THIRD
AMENDMENT EFFECTIVE DATE (A) ALL REFERENCES IN THE CREDIT AGREEMENT TO “THIS
AGREEMENT,” “HERETO,” “HEREOF,” “HEREUNDER” OR WORDS OF LIKE IMPORT REFERRING TO
THE CREDIT AGREEMENT SHALL MEAN THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT AND (B) ALL REFERENCES IN THE OTHER LOAN DOCUMENTS TO THE “CREDIT
AGREEMENT,” “THERETO,” “THEREOF,” “THEREUNDER” OR WORDS OF LIKE IMPORT REFERRING
TO THE CREDIT AGREEMENT SHALL MEAN THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT, (II) TO THE EXTENT THAT THE CREDIT AGREEMENT OR ANY OTHER


 


 


3

--------------------------------------------------------------------------------



 


LOAN DOCUMENT PURPORTS TO PLEDGE TO THE ADMINISTRATIVE AGENT, OR TO GRANT TO THE
ADMINISTRATIVE AGENT A SECURITY INTEREST IN OR LIEN ON, ANY COLLATERAL AS
SECURITY FOR THE OBLIGATIONS, SUCH PLEDGE OR GRANT OF A SECURITY INTEREST OR
LIEN IS HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS, AND (III) THE EXECUTION,
DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL NOT OPERATE AS AN AMENDMENT
OF ANY RIGHT, POWER OR REMEDY OF THE ADMINISTRATIVE AGENT OR THE LENDERS UNDER
THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, NOR CONSTITUTE AN AMENDMENT OF
ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


(B)           COMPANY HEREBY ACKNOWLEDGES AND AGREES THAT THIS AMENDMENT
CONSTITUTES A “LOAN DOCUMENT” UNDER THE CREDIT AGREEMENT.  ACCORDINGLY, IT SHALL
BE AN EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT IF ANY REPRESENTATION OR
WARRANTY MADE BY THE COMPANY UNDER OR IN CONNECTION WITH THIS AMENDMENT SHALL
HAVE BEEN UNTRUE, FALSE OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE.


 


(C)           THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND
BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE
AND THE SAME AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS AMENDMENT
BY TELEFACSIMILE OR ELECTRONIC MAIL SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY OF
AN ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT.


 


(D)           SECTION HEADINGS HEREIN ARE INCLUDED FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AMENDMENT FOR ANY OTHER PURPOSE.


 


8.             ACKNOWLEDGEMENT AND CONSENT BY GUARANTORS.  EACH GUARANTOR LISTED
ON THE SIGNATURE PAGES HEREOF (“GUARANTORS”) HEREBY ACKNOWLEDGES THAT IT HAS
READ THIS AMENDMENT AND CONSENTS TO THE TERMS THEREOF, AND HEREBY CONFIRMS AND
AGREES THAT, AFTER THE EFFECTIVENESS OF THIS AMENDMENT, THE OBLIGATIONS OF EACH
GUARANTOR UNDER ITS APPLICABLE GUARANTY SHALL NOT BE IMPAIRED, EXCUSED OR
DIMINISHED AND THE APPLICABLE GUARANTY IS, AND SHALL CONTINUE TO BE, IN FULL
FORCE AND EFFECT AND IS HEREBY CONFIRMED AND RATIFIED IN ALL RESPECTS, AND THAT
THE GUARANTEED OBLIGATIONS SHALL INCLUDE ALL OBLIGATIONS UNDER THE CREDIT
AGREEMENT AS AMENDED BY THIS AMENDMENT.  EACH GUARANTOR FURTHER AGREES THAT
NOTHING IN THE CREDIT AGREEMENT, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE DEEMED TO REQUIRE THE CONSENT OF SUCH GUARANTOR TO ANY FUTURE AMENDMENT TO
THE CREDIT AGREEMENT.


 


9.             GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK).


 

 

4

--------------------------------------------------------------------------------


 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

COMPANY:

 

 

 

 

 

 

CLAYTON HOLDINGS, INC.

 

 

 

 

 

 

By:

 /s/ Frederick C. Herbst

 

 

Name:

 Frederick C. Herbst

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

 

GRP HOLDINGS, INC.

 

 

 

 

 

By:

 /s/ Frederick C. Herbst

 

 

Name:

 Frederick C. Herbst

 

 

Title:

 Treasurer

 

 

 

 

 

 

CLAYTON SERVICES, INC.

 

 

 

 

 

 

By:

 /s/ Frederick C. Herbst

 

 

Name:

 Frederick C. Herbst

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

 

CLAYTON TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

 /s/ Frederick C. Herbst

 

 

Name:

 Frederick C. Herbst

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

 

FIRST MADISON SERVICES, INC.

 

 

 

 

 

 

By:

 /s/ Frederick C. Herbst

 

 

Name:

Frederick C. Herbst

 

 

Title:

 Chief Financial Officer

 

 

 

 

S-I

--------------------------------------------------------------------------------


 

 

 

AG NI HOLDINGS, INC.

 

 

 

 

 

 

By:

 /s/ Frederick C. Herbst

 

 

Name:

 Frederick C. Herbst

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

 

QUANTUM SERVICING CORPORATION

 

 

 

 

 

 

By:

 /s/ Steve Cohen

 

 

Name:

 Steve Cohen

 

 

Title:

 Vice President and Secretary

 

 

 

 

 

 

TMHC HOLDINGS, INC.

 

 

 

 

 

 

By:

 /s/ Kevin J. Kanouff

 

 

Name:

 Kevin J. Kanouff

 

 

Title:

 President

 

 

 

 

 

 

CLAYTON FIXED INCOME SERVICES INC.

 

 

 

 

 

 

By:

 /s/ Kevin J. Kanouff

 

 

Name:

 Kevin J. Kanouff

 

 

Title:

 President

 

 

 

 

 

 

CLAYTON IPS CORPORATION

 

 

 

 

 

 

By:

 /s/ Kevin J. Kanouff

 

 

Name:

 Kevin J. Kanouff

 

 

Title:

 Chief Executive Officer

 

 

S-2

--------------------------------------------------------------------------------


 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

By:

 /s/ Charles Romano

 

 

Name:

 Charles Romano

 

 

Title:

 Vice President

 

 

 

 

 

 

By:

 /s/ Cecile Scherer

 

 

Name:

 Cecile Scherer

 

 

Title:

 Director

 

 

 

Merchant Banking Group

 

 

 

S-3

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

 

 

[NAME OF LENDER]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-4

--------------------------------------------------------------------------------
